Thompson v Cliffstar Corp. (2018 NY Slip Op 08858)





Thompson v Cliffstar Corp.


2018 NY Slip Op 08858


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


1371 CA 17-01876

[*1]MARK. THOMPSON, PLAINTIFF-APPELLANT, V
vCLIFFSTAR CORPORATION, DEFENDANT-RESPONDENT. 


COLLINS & COLLINS ATTORNEYS, LLC, BUFFALO (MICHAEL T. SZCZYGIEL OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (MICHAEL P. SULLIVAN OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Erie County (Paul Wojtaszek, J.), entered September 20, 2017. The judgment dismissed the action in its entirety. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court dated July 13, 2017.
Entered: December 21, 2018
Mark W. Bennett
Clerk of the Court